DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/31/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the limitation “the context information respectively associates the plurality of alternative domain names with a plurality of rules for selecting one of the plurality of alternative domain names based on information of a search query and the and the metadata of the search query.”  The underlined portion of the limitation, i.e., “and the”, is extraneous and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Colosi (US 2012/0084281).
Claim 1 – Colosi discloses a computer program product comprising program instructions stored on a computer readable memory device that, when executed by a processor, control a computing system to perform operations, [Fig. 1, and ¶0022] comprising: 
receiving a search query and metadata of the search query [¶0024-¶0042: receiving a search query from a user and search terms and time period of the search query]; 
determining one or more search results from the search query [¶0025-¶0036]; 
identifying a first search result of the one or more search results associated with a plurality of alternative domain names [¶0037-¶0043: identifying a first search result of the one or more search results associated with alternative domain names to propose; also see, e.g., ¶0085]; 

selecting a first alternative domain name from the plurality of the alternative domain names of the first search result based on the context information of the first search result, the search query, and the metadata of the search query [¶0085-¶0086 and ¶0099; and 
providing the one or more search results to a user including the first alternative domain name [¶0099, step 360].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2014/0237032), hereinafter “Richardson”, in view of Colosi (US 2012/0084281).
Claim 1 – Richardson teaches a computer program product comprising program instructions stored on a computer readable memory device that, when executed by a processor, control a computing system to perform operations, comprising [¶0067 and/or claim 21]: 
receiving a search query and metadata of the search query [¶0034 and/or ¶0037-¶0038: receiving a query (content request) and metadata (client device class information) of the search query]; 
determining one or more search results from the search query [¶0042: determining potential candidate CNAME records that can be returned to the client computing device]; 
identifying a first search result of the one or more search results associated with a plurality of alternative domain names [¶0042: identifying/selecting an appropriated CNAME from a set of possible CNAMEs]; 
obtaining context information for the first search result [¶0043: obtaining additional information (e.g., class, service level plans) included in “request_routing_information” for the first search result]; 
selecting a first alternative domain name from the plurality of the alternative domain names of the first search result based on the context information of the first search result, the search query, and the metadata of the search query [¶0042 and 
providing the one or more search results to a user device including the first alternative domain name [¶0045 and ¶0017:  providing the appropriate CNAME to the client computing device 102].
Richardson is silent regarding providing the one or more search results to a user.
However, in an analogous art, Colosi teaches providing the one or more search results to a user [¶0099, step 360].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of processing a domain name search query and providing the search results of alternative domains to a user using domain name tokenization taught by Colosi and the technique of providing alternative domain names using CNAME records of registered domain names taught by Richardson to enhance system usability by searching and providing alternative domain names to a user based on query term and/or phrase submitted by the user (see Colosi ¶007).

Claim 2 – the combination of Richardson in view of Colosi, specifically Richardson, further teaches obtaining the context information comprises requesting the context information from a remote server computer in a domain name system (DNS), wherein the context information is stored in a DNS record [¶0039 and ¶0043: obtaining context information (e.g., service level plans, specific class) from 
the context information respectively associates the plurality of alternative domain names with a plurality of rules for selecting one of the plurality of alternative domain names based on information of a search query and the and the metadata of the search query [¶0039 and ¶0043: the context information (e.g., service level plans, specific class in “request_routing_information” associates CNAMEs (alternative domain names) with rules for selecting the CNAMEs based on information of a search query and the metadata (e.g., requesting device class) of the search query].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423